Exhibit 3 CHESAPEAKE UTILITIES CORPORATION AMENDED AND RESTATED BYLAWS December 11, 2008 ARTICLE I OFFICES 1.1Registered Office.The address of the Corporation's registered office in the State of Delaware is 1013 Centre Road in the City of Wilmington, in the County of New Castle, Delaware 19805.The name of the Corporation's registered agent at such address is Corporation Service Company. 1.2Other Offices.The Corporation may also have offices at such other places as the Board of Directors may from time to time determine or the business of the Corporation may require. ARTICLE
